Citation Nr: 0310885	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The appellant's basic eligibility to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran is seeking educational benefits for his daughter.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran resides within the jurisdiction of 
the Muskogee, Oklahoma RO, and his daughter attends school in 
California.

FINDING OF FACT

The veteran's daughter was born in March 1986 and has not 
graduated from high school and is not disabled.


CONCLUSION OF LAW

The veteran's daughter does not meet the requirements for 
basic eligibility to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code. 38 
U.S.C.A. §§ 3501, 3512 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 21.3040, 3041 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's daughter was born in March 1986 and at the time 
of the claim was an 8th grade student in good standing at 
Sherman Oaks Center for Enriched Studies.  The veteran's 
daughter is participating in a program sponsored by the Los 
Angeles Community College District where any college in the 
Los Angeles Community College District may admit as a special 
part-time or full-time student, anyone who is in the age 
group of Kindergarten to 12th grade who has completed the 
admission requirements and who is in the opinion of the 
College President (or designee) may benefit from instruction.  
In the application for benefits, the veteran indicated that 
his daughter expected to graduate from high school in June 
2006.  

The veteran contends that by denying his daughter the 
benefits at issue, because of her age is unjust and morally 
unfair on the part of the VA.  He indicated that his daughter 
proved her competency in college by taking an assessment test 
which placed her in a competitive capacity with that of the 
other college students if not better.  He further indicated 
that by looking at age as a qualifying factor prevents and 
promotes discouragement of those young people below the age 
of 18.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes birth certificate; final grade 
reports from Los Angeles Mission College dated in 2002; Los 
Angeles Community College District Supplemental Application 
for Admissoins of Students in Grades K-12 dated December 
2002; letter from Sherman Oaks Center for Enriched Studies 
dated September 2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision and statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. 

The veteran has not pointed to additional development that 
would be relevant to the dispositive issue in this case.  The 
decision in this case turns on the nature of the veteran's 
daughter's eligibility as a child for Dependents Educational 
Assistance Program under Chapter 35, and the provisions of 
applicable laws and regulations.  In the circumstances of 
this case, a remand would serve no useful purpose because the 
same law that binds the Board would bind the RO and its 
decision could be no different from the decision reached 
herein.  See Sabonis v. Brown, 6 Vet. App. 426. 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.  
One such class of veterans is those who are rated both 
permanently and totally disabled as the result of service-
connected disabilities, and one such qualifying group of 
dependents consists of some of the children of such veterans.  
38 U.S.C.A. § 3501(a)(1)(A)(ii).

The eligibility criteria for a child of a veteran is set out 
in 38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040 and 21.3041.  
Legal criteria provide that an eligible person shall be 
afforded Chapter 35 educational assistance during the period 
beginning on the person's 18th birthday, or on the successful 
completion of the person's secondary schooling, whichever 
first occurs, and ending on the person's 26th birthday.  38 
U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040, 21.3041.  In some 
cases, the delimiting date may be modified or extended.  38 
U.S.C.A. § 3512; 38 C.F.R. § 21.3041(d), (e).  A program of 
education or special restorative training may not be afforded 
prior to the eligible person's 18th birthday or the 
completion of secondary schooling, whichever is earlier, 
unless it is determined through counseling that the best 
interests of the eligible person will be served by entering 
training at an earlier date and the eligible person has 
passed:
(1) Compulsory school attendance age under State law; or (2) 
His or her 14th birthday and due to physical or mental 
handicap may benefit by special restorative or specialized 
vocational training.  (b) Secondary schooling.  Completion of 
secondary schooling means completion of a curriculum offered 
by a public or private school which satisfies the 
requirements for a high school diploma or its equivalent 
usually completion of the 12th grade in the public school 
system.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a).

Analysis

The facts of the case have been thoroughly reviewed in 
conjunction with the applicable laws and regulations and it 
is concluded that there is simply no legal basis for the 
veteran's claim.  Thus, the veteran's daughter is not 
entitled to Chapter 35 benefits.  38 U.S.C.A. § 3512; 38 
C.F.R. § 21.3041.  The veteran's daughter is still attending 
secondary school and has not graduated from high school or 
its equivalent.  She is taking college courses as part of a 
program sponsored by Los Angeles Community College District 
and is expected to graduate from high school in 2006.  There 
is no evidence that due to physical or mental handicap she 
may benefit by special restorative or specialized vocational 
training.  Therefore, the veteran's daughter does not meet 
the modified delimiting criteria under 38 U.S.C.A. § 3512; 
38 C.F.R. § 21.3041(a).

While there is sympathy to the veteran's contentions, the 
legal criteria governing eligibility requirements for Chapter 
35 educational assistance are clear and specific.  There is 
no legal basis to find the veteran's daughter eligible for 
educational assistance benefits under Chapter 35.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis.


ORDER

Basic eligibility to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

